139 S.W.3d 605 (2004)
In re Marriage of Keith WITT and Kathy L. Witt.
Keith Witt, Petitioner/Appellant/Cross-Respondent,
v.
Kathy L. Witt, n/k/a Kathy L. Hauer, Respondent/Respondent/Cross-Appellant.
Nos. ED 81200, ED 81342.
Missouri Court of Appeals, Eastern District, Division Two.
June 1, 2004.
Rehearing Denied July 21, 2004.
Francis J. Murphy, III, K. Aileen Simpson, Cordell & Cordell, P.C., St. Louis, MO, for appellant.
Lawrence G. Gillespie, Gillespie, Hetlage & Coughlin, L.L.C., Clayton, MO, Julianne Platz Hand, Kramer & Hand, Hillsboro, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Both parties appeal from a judgment entered on the parties' cross motions to modify a dissolution decree. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).